Citation Nr: 0411712
Decision Date: 05/05/04	Archive Date: 09/01/04

DOCKET NO. 03-15 527A                       DATE MAY 05 2004


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a right hip disorder.

4. Entitlement to a compensable evaluation for service-connected cerebrospinal meningitis.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from December 1943 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. By an April 2002 rating decision, the RO denied a compensable evaluation for cerebrospinal meningitis. In a June 2003 rating decision, the RO denied the appellant's claims of entitlement to service connection for low back, right knee, and right hip disorders. The appellant disagreed with these determinations and this appeal ensued. This case has been advanced on the docket. See 38 C.F.R. § 20.900(c) (2003).

In April 2004, the appellant testified at a hearing before the undersigned Veterans Law Judge who was designated by the Chairman of the Board to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). A transcript of the hearing is of record.

FINDINGS OF FACT

On April 30, 2004, at a hearing in this case, the appellant notified the Board of his intent to withdraw his substantive appeal with respect to the issue of entitlement to a compensable evaluation for cerebrospinal meningitis.

-2



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant of the claim for a compensable evaluation for cerebrospinal meningitis are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal failing to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2003). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003).

On April 30, 2004, the appellant testified at a hearing before the undersigned Veterans Law Judge and withdrew his substantive appeal as to the issue of entitlement to a compensable evaluation for cerebrospinal meningitis. There remains no allegation of error of fact or law for appellate consideration with respect to this claim. Accordingly, the Board does not have jurisdiction to review the claim, and the appeal with respect to that claim is dismissed.

ORDER

The appeal with respect to the claim of entitlement to a compensable evaluation for cerebrospinal meningitis is dismissed.

- 3 



REMAND

The Board herein REMANDS the three service-connection claims involved in this case to the RO via the Appeals Management Center, in Washington, D.C., for further evidentiary development and adjudication.

The record includes medical evidence of a current disability and medical or lay evidence of in-service incurrence or aggravation of a disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999). The record does not, however, include sufficient medical evidence on the question of a nexus between the current disorders shown and the in-service diseases or injuries.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist and enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim. See 38 V.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003). Assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003). The claims will be remanded for a VA examination to address the question of the a connection between the in-service diseases or injuries and the current low back, right knee, and right hip disorders.

At the April 2004 hearing, the appellant indicated he would attempt to obtain records prepared by a private physician relevant to his claims. The undersigned agreed to hold the record open for 60 days; within this period the appellant agreed to submit any evidence obtained to the Board for consideration in its adjudication. See 38 C.F.R. § 20.709 (2003) (permitting a record to be held open no more than 60 days after a hearing). Given the action directed by this Remand, and the advancement of this case on the Board's docket, the undersigned felt it prudent to remand this case before the expiration of the 60 days so as to expedite the medical opinion requested. Any evidence obtained by the appellant, or in lieu a statement

-4



by the appellant indicating his efforts have not borne fruit, should still be associated with the record within the time frame agreed upon by the appellant at the hearing.

The case is REMANDED for the following development:

1. Review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, is completed. In particular, ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are fully met.

2. Make another attempt to secure the appellant's service medical records through official channels, including records prepared in 1945 while assigned to a unit on Guam.

3. Schedule the appellant for a VA orthopedic examination to determine the nature and likely etiology of the claimed low back, right knee, and right hip disorders. Send the claims folder to the physician for review; any report written by a physician should specifically state that such a review was conducted. Ask the physician to opine - based on review of the evidence of record, examination of the appellant, and her or his professional expertise - whether residuals of any disorder found is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) related to service. A complete rationale should be given for all opinions and conclusions expressed.

- 5 



.4. After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claim de novo. If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. By this REMAND, the Board intimates no opinion as to any final outcome warranted. However, the appellant has the right to submit additional evidence and argument on the matter herein remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

- 6 



